        Case 3:17-cv-00651-JWD-RLB         Document 92     11/13/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

DR. GAY M. STORY
                                                        CIVIL ACTION
VERSUS
                                                        NO. 17-651-JWD-RLB
OUR LADY OF THE LAKE HEALTH
PHYSICIAN GROUP
                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 90) dated November 4, 2020, to which an

objection was filed and considered (Doc. 91);

       IT IS ORDERED that Plaintiff’s Motion for Conference (R. Doc. 82) is DENIED.

       Signed in Baton Rouge, Louisiana, on November 13, 2020.

                                                S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
